Title: To George Washington from Charles Pettit, 19 March 1791
From: Pettit, Charles
To: Washington, George



Sir
Philadelphia 19th March 1791.

If I were to recount to your Excellency the various conflicts I have had with myself to avoid giving you the trouble of this address, I am confident the recital would plead strongly in extenuation, if not in excuse, for the liberty which a sense of duty at length prevails upon me to exercise.
The desire of standing fair in the opinion of those we highly venerate and esteem, is irresistable; and an apprehension that the imagery on which such opinion is formed and supported, may have been distorted or deformed, either by false or imperfect information; or by a series of suggestions which, however

plausible in appearance, may have been tinctured with ingredients which have imperceptibly insinuated a false colouring, will excite proportionate endeavours to correct the appearances thus created, by unveiling the truth.
Common fame, tho’ sometimes a pretty just delineator of characters, is not unfrequently mis-led by want of due information, or seduced by the suggestions of envy, malice, or the partial views of those who are interested in deceiving her. It is probably owing, in some measure, to my neglect of her, that many of her representations concerning me have had an operation unfriendly to my interests. I have been reputed wealthy, because the public service has afforded me opportunities not inferior to those which have procured wealth to others. My zeal in promoting measures for reviving public credit, and the discharge of public debts, has been imputed to self-interested motives, on a supposition that I had availed myself of large quantities of public securities at a low price. And I have sometimes been reputed a promoter of opposition to order & good government because I have chosen the use of conciliatory measures for leading the people into due order and submission to constitutional authority, rather than to join in measures which I viewed as tending, by undue precipitancy, and unnecessary circumstances of irritation, to provoke opposition rather than to inform the judgment; and to engender and confirm improper prejudices, rather than to weaken and reduce them to a subjection to reason and considerations of sound policy.
Knowing that reports of these kinds have made serious impressions to my disadvantage on many worthy minds, not otherwise disposed to be unfriendly towards me, I have supposed it not improbable that they may have reached your Excellency in a similar manner, especially when I consider the channels thro’ which your information concerning me is most likely to have been derived. I have not, it is true, sir, experienced any direct indications that I have suffered a diminution of your esteem and good opinion, nor do I know that I have any personal enemies (being unconscious of having deserved any) who may have tarnished, or cast an improper shade on my character. But it has been my fortune to be called into view, more than I wished or sought for, as a political character; and, in many instances, to be placed in a kind of political opposition to most of those of this

State who have lately had the honor to represent it in the national councils. The motives of respect, which have hitherto restrained me from troubling your Excellency with explanations which might possibly have been deemed irksome, still operate to shackle me with an aukward reluctance in stating my real situation, lest, on the one hand I should be charged with folly in neglecting to avail myself of the opportunities of gain which my situations have fairly afforded me; or, on the other, with vanity in assuming uncommon merit. I hope, notwithstanding, to be excused in now stating, as briefly as possible, a few leading facts, holding myself bound farther to support and explain them if your Excellency should hereafter, at a season of leisure, honor me with an intimation that such explanation would be either desireable or acceptable.
With respect to the establishment of an efficient government, my conduct and motives have indeed been grossly misrepresented. I was among those who early perceived the defects and errors of the Articles of Confederation as a system of general government; who saw the impracticability of obtaining the necessary amendments by the acts of the Old Congress; and who advocated the measure of calling a general convention vested with due authority for the purpose. It is nevertheless true, that when the new constitution was formed by such Convention, I perceived in it some points which I thought required explanation, and some which I wished to be amended. But I found two parties in the state irritating each other to extremes incompatible with due deliberation and reasonable discussion, in such a manner as precluded me from acting under the banners of either. On such occasions it is usual with the party prevailing to rank among their enemies and opposers every one who does not join them in the conflict: I was therefore thus considered by one party, tho’ I was equally distant from joining with the other. Even after the vote of adoption by the State Convention, a large proportion of the people, especially in the western counties, shewed a disposition to resist the operation of it, in a manner which I thought indicated danger to the peace of the State. Having brought my own mind to a full conviction that political safety required the adoption of the constitution as it was, and to trust to the obtaining of amendments afterwards rather than hazard the total loss of a system which came nearer to perfection than

we could reasonably hope to obtain if this should be destroyed, I exerted the little influence I had, with the leading men in those counties, in promoting conciliating measures to lead them to a peaceable acquiescence in what had been done. The plan was happily successful: It produced among themselves some county meetings, which were followed by a general meeting of deputies at Harrisburg early in September 1788, from every county which chose to send any; at which meeting I was invited to attend. I thought it my duty to accept the invitation, and I have reason to believe I was thereby instrumental in restoring harmony to the State. The result is well known: The petition to the Assembly, to apply, in the manner pointed out by the constitution, for such amendments as they deemed necessary, contained an explicit acquiescence in “the general system of government framed by the late federal convention”; and the idea of opposition to the federal constitution has not since met with shelter in Pennsylvania. And tho’ my conduct on this occasion has been much misrepresented, and reprobated by some, who from misinformation, or from other causes, have not understood it fairly, it still appears to me as one of the most meritorious political transactions of my life. It was on this ground that I did myself the honor to suggest to your Excellency, in a letter of August 1788, the assurances I then had concerning the disposition of the people of this State; for, altho’ the meeting at Harrisburg had not been then held, I had sufficient ground to expect that it would terminate nearly as I then suggested, especially if I were present at the conference.
Respecting pecuniary matters, my conduct and motives have been also much misrepresented. The opportunities which the public service afforded me of obtaining wealth, are well known; and the world has given me credit for proportionate acquisitions. If my conduct had justified this opinion, even as far as it might have done without fairly incurring the imputation of fraud, I might have possessed an easy independance in point of fortune, tho’ perhaps short of the means of splendid affluence. But while I was in the public service, the public wants were more pressing than those which regarded my private concerns; they therefore demanded and received my preferable attention. Money being constantly wanted for the public service faster than I could obtain it from the treasury, I postponed the drawing

out, & appropriating to my own use, a considerable part of the stipulated portion to which I was intitled, at seasons when I could have applied it to private advantage. Trusting to a just, if not a generous settlement at the close of the War, I suffered the public to remain in my debt on the general account, instead of becoming their debtor. The monies which I did occasionally draw out on account of my stipend, were chiefly vested in the public funds, by loans, together with so much of my other property as remained from necessary expences; more, however, with a view to the public convenience, than to private emolument; being sensible at the time, that it might be otherwise employed to greater private advantage.
With respect to speculative purchases of public securities, I never have profited by them in any considerable degree. The public opinion seemed to forbid it to those who were concerned in public measures, and deference to that opinion, as well as delicacy, for which I have not been fairly credited, restrained me from it.
If, however, the public promises and engagements had been fairly performed, I should have had much less occasion for regret, than I now experience. In such case, the continental service, if it had not enlarged my fortune and prospects, would perhaps have done them no farther injury than the loss of so much time as it occupied, and the dispossessing me of the valuable offices I held in New Jersey, and of the prosperous train of business in which, by many years labour & study, I was established at the bar; both of which, however, having fallen into other hands in my absence, were not easily to be regained.
This consideration, together with some others, with which it is not necessary now to trouble you, turned my attention to commercial pursuits, of which, in early life, I had some professional knowledge. But so great a proportion of my property was locked up in the hands of the public, that I had no way of commanding even a moderate capital in trade, but by means of private credit. I therefore contracted debts, in confidence that the imbecility of the government, which I supposed to be occasioned merely by the want of arrangement, was the only impediment to the faithful performance of the public engagements; and that this impediment must necessarily be removed at a peri[o]d not very distant, if the national character, which had been so gloriously

acquired, was not to be abandoned at the moment when it solicited enjoyment, and promised an ample reward for the toils, the dangers, and the expence of blood and treasure it had cost in the acquisition. The necessary organizations, however, were slower in their approaches, than my sanguine expectations had suggested; and yet on a retrospective view of circumstances, there seems to be abundantly more reason for thankfulness to the great disposer of events, that the present situation and prospects are obtained, than cause of murmur that they are yet incomplete. As a patriot I sincerely rejoice in the present bright prospects of public prosperity. But it has not been in my power to regulate the demands of those to whom I am indebted, by the slow progress of public measures; nor can I, as a citizen, wholly suppress the feelings of private injury, when I find occasion to lament that a conduct, which was deemed meritorious in the times of public difficulty and danger, should now, in the bright hour of public prosperity, become the occasion of depriving me of most of the earnings of a laborious life, by a kind of confiscation of a part of it to the public use, and by reducing me to the necessity of sacrificing the greater part of the residue at an under rate for the payment of private debts.
When I did myself the honor to make a tender of my farther services, I conceived I was in the performance of a double duty; by exhibiting a test of my respect for your Excellency, as well as by offering myself for a situation in which I might hope to derive by future earnings, from a fund which had swallowed up most of my former savings, some provision for the afternoon of life. The employments, however, were otherwise disposed of; and I presume not to question the motives which gave a preference to the present occupants. But vacancies may yet happen; and I respectfully repeat the tender of my services if on any occasion they should be deemed worthy of acceptance.
I beseech you, sir, to pardon this intrusion on your patience and feelings, and to believe that I am far from imputing to you the evils of which I complain. Neither do I mean to teize you with applications for office, nor to besiege you with the solicitations of others in my behalf, however well founded I may conceive my claim to be on the public for retribution. My present aim is merely to obtain a standing in your opinion, founded on a just estimate. If the opinion thus founded should be less favourable

than I wish, I doubt not it will be as favourable as as I deserve, unless my veracity should be doubted, or some other cause of abatement should remain which has not come to my knowledge, nor been suggested by my imagination.
I do not even wish to break in upon your present important engagements by any immediate attention to this address. A candid consideration of it at some future period of more leisure, is all I hope for. And if you should deem it proper to confine it to your own perusal, it would add to my gratification. I have the honor to be, with perfect respect, Sir, Your most obedient & most humble Servant

Chas Pettit

